 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Clarice Sanders-Hollis,                               No. 2:19-cv-00092-KJM-DB
12                             Plaintiff,                  ORDER
13           v.
14
     State of California, Health and Human Services
15   Agency, Department of Social Services,

16                             Defendants.

17          In this employment discrimination action, plaintiff Clarice Sanders-Hollis alleges

18   violations of the Age Discrimination in Employment Act (“ADEA”), Title VII, and the Fair

19   Employment and Housing Act (“FEHA”). On July 27, 2020, plaintiff filed her second amended
20   complaint (“SAC”), ECF No. 34. Defendant California Department of Social Services moves to

21   dismiss for failure to allege facts demonstrating a claim for relief. Mot., ECF No. 35. Plaintiff

22   opposes. Opp’n, ECF No 36. Defendant has replied. Reply, ECF No. 38. On October 27, 2020,

23   the court submitted the matter on the papers. Min. Order, ECF No. 37. For the reasons stated

24   below, defendant’s motion to dismiss is denied.

25          The court assumes the parties’ familiarity with the facts and procedural history of this

26   matter and incorporates by reference its summary of the claims and applicable legal standard

27   under Federal Rule of Civil Procedure 12(b)(6) articulated in its prior September 20, 2019 order

28   granting defendant’s motion to dismiss with leave to amend. See Prev. Order (Sept. 20, 2019) at

                                                     1
 1   1–2, ECF No. 18. Accordingly, the court proceeds to analyze the merits of defendant’s instant

 2   motion.

 3   I.        DISCUSSION
 4             A.     Incorporation by Reference

 5             Plaintiff assserts nine claims: 1) discrimination in violation of FEHA; 2) failure to prevent

 6   discrimination in violation FEHA; 3) harassment in violation of FEHA; 4) failure to prevent

 7   harassment in violation of FEHA; 5) retaliation in violation of FEHA; 6) failure to engage in

 8   good faith in the interactive process in violation of FEHA; 7) failure to accommodate in violation
 9   of FEHA; 8) violation of Title VII of the Civil Rights Act; 9) violation of the Age Discrimination

10   in Employment Act. See generally SAC. Defendant argues plaintiff fails to allege facts

11   demonstrating a claim for relief for each of plaintiff’s nine claims, Mot. at 4, and posits the

12   complaint should be dismissed with prejudice based on undue delay or futility, id. at 6–7.

13   Additionally, defendant argues plaintiff’s pleading violates Federal Rule of Civil Procedure 10(b)

14   by “daisy chaining,” as it incorporates by reference all of the previous paragraphs in each of

15   plaintiff’s claims. Id. at 5. While plaintiff does incorporate by reference entire paragraphs, this

16   aspect of her pleading does not preclude a “clear presentation of the matters set forth” in

17   plaintiff’s complaint. Johnson v. Couturier, No. 05-2046, 2007 WL 9728989, at *3 (E.D. Cal.

18   Jan. 19, 2007) (“Although incorporation by reference is favored, the allegations incorporated by

19   reference should be germane to the cause of action pleaded to “facilitate the clear presentation of

20   the matters set forth.”). It is clear from the complaint itself which allegations are relevant to each

21   cause of action. See generally SAC. Plaintiff’s use of incorporation by reference is not grounds

22   for dismissal. The court thus considers whether plaintiff states a claim, considering her nine

23   claims.

24             B.     Pleading of Prima Facie Case Not Required

25             Defendant moves to dismiss, arguing the complaint is nearly identical to the previous

26   complaint, Mot. at 3, and the allegations are conclusory and do not provide sufficient factual

27   support, id. at 4–5. Plaintiff argues dismissal based on insufficient factual allegations would be

28   improper given this court’s ruling on defendant’s motion to dismiss the first amended complaint.

                                                        2
 1   Opp’n at 2. In that order, the court granted defendant’s motion based on plaintiff’s failure to

 2   plead exhaustion, Prev. Order (July 6, 2020) at 2–3, ECF No. 33, and did not reach defendant’s

 3   other arguments challenging the sufficiency of plaintiff’s factual allegations, Prev. Mot. (Oct. 21,

 4   2019) at 8–10, ECF No. 23. In light of the court’s prior decision, plaintiff argues she had no

 5   reason to amend the complaint beyond adding exhaustion allegations and should be given leave to

 6   amend if the complaint is now dismissed on other grounds. Opp’n at 2.

 7          As a threshold matter, the type of employment discrimination claims plaintiff brings, filed

 8   under federal and California law, call for the same analysis. Guz v. Bechtel Nat’l, Inc., 24 Cal.

 9   4th 317, 354 (2000). A motion to dismiss tests only the complaint’s “legal sufficiency.” Navarro

10   v. Block, 250 F.3d 729, 732 (9th Cir. 2001). An employment discrimination complaint need not

11   contain specific facts establishing a prima facie case, rather, it must contain only a short and plain

12   statement of the claim sufficient to give the employer notice. Swierkiewicz v. Sorema N. A.,

13   534 U.S. 506, 508 (2002) (plaintiff pleading he was terminated because of his national origin and

14   age, describing events leading to his termination, and including the ages and nationalities of

15   individuals involved with his termination “easily satisfie[d] the requirements of Rule 8(a).”).

16   While a prima facie case is not required to survive a motion to dismiss, a complaint must survive a

17   motion to dismiss if it goes beyond notice pleading to plead a plausible prima facie case of

18   discrimination. Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1050 & n.2 (9th Cir. 2012).

19   “District courts in this circuit regularly look to the elements of a prima facie case to inform a

20   decision on a motion to dismiss.” Cervantes v. Stockton Unified Sch. Dist., No. 15-60, 2015 WL

21   3507416, at *4 (E.D. Cal. June 3, 2015) (citing Jinadasa v. Brigham Young Univ.-Hawaii, No.

22   14-00441, 2015 WL 3407832, at *3 (D. Haw. May 27, 2015) (noting “the elements of a prima

23   facie case . . . are a useful tool in assessing whether [the plaintiff] meets the requirement in Rule

24   8(a)” and collecting cases)). While the particulars of a prima facie case of discrimination vary

25   from case to case, there must be a general showing plaintiff: (1) is a member of a protected class;

26   (2) was qualified for a position; and (3) suffered an adverse employment action in circumstances

27   that suggest a discriminatory motive. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

28   (1973). A plaintiff must commonly resort to circumstantial evidence of a discriminatory motive.

                                                       3
 1   See, e.g., U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 716, (1983) (“There will

 2   seldom be ‘eyewitness’ testimony as to the employer’s mental processes.”). “An inference of

 3   discrimination can be established by showing the employer had a continuing need for the

 4   employee[’s] skills and services in that their various duties were still being performed . . . or by

 5   showing that others not in their protected class were treated more favorably.” Diaz v. Eagle

 6   Produce Ltd. P’ship, 521 F.3d 1201, 1207–08 (9th Cir. 2008) (citation and marks omitted). The

 7   McDonnell Douglas test “is an evidentiary standard, not a pleading requirement” meant to

 8   supplant the pleading standard applicable in resolving a Rule 12(b)(6) motion. See Swierkiewicz,

 9   534 U.S. at510–11.

10           The court finds plaintiff’s second amended complaint survives the motion to dismiss

11   because plaintiff has gone beyond the minimum pleading requirements to plead a plausible prima

12   facie case with respect to each of her nine claims. The court analyzes each of the nine claims in

13   turn.

14           C.     State and Federal Discrimination Claims (Claims 1, 8 and 9)

15           “Title VII prohibits both intentional discrimination (known as ‘disparate treatment’) as

16   well as, in some cases, practices that are not intended to discriminate but in fact have a

17   disproportionately adverse effect on minorities (known as ‘disparate impact’).” Ricci v.

18   DeStefano, 557 U.S. 557, 577 (2009). Under both Title VII and FEHA, the elements of a prima

19   facie case of disparate treatment discrimination are evidence of membership in a protected class,

20   satisfactory job performance, an adverse employment action, and evidence of discriminatory

21   motive. See, e.g., McDonnell Douglas, 411 U.S. at 802; Reynaga v. Roseburg Forest Prod.,

22   847 F.3d 678, 691 (9th Cir. 2017) (discrimination based on race); Villiarimo v. Aloha Island Air,

23   Inc., 281 F.3d 1054, 1062 (9th Cir. 2002) (discrimination based on gender); Stevenson v. Superior

24   Court, 16 Cal. 4th 880, 905 (1997) (discrimination based on age; plaintiff must be over forty

25   years old).
26           With respect to claims 1, 8 and 9, defendant primarily argues the complaint lacks
27   “identifying facts.” Mot. at 5. But plaintiff spells out her protected categories: race, gender and
28   age. SAC ¶ 6. Plaintiff alleges she was qualified for her position, as shown by her employee

                                                       4
 1   awards and lack of reprimands before the alleged discrimination began. Id. Plaintiff alleges

 2   adverse action, claiming she faced harassment, reprimands, and increased scrutiny. Id. ¶¶ 6–8.

 3   Plaintiff alleges discriminatory motive, inferred by the more favorable treatment of employees

 4   outside of plaintiff’s protected classes and the comments individuals made regarding plaintiff’s

 5   race, age and culture. Id. ¶¶ 7, 8. While plaintiff’s current complaint may not include any names

 6   and only a few dates, plaintiff nonetheless pleads a plausible prima facie case for disparate

 7   treatment discrimination for purposes of claims 1, 8 and 9. See Sheppard, 694 F.3d at 1050 n.2

 8   (“where a plaintiff pleads a plausible prima facie case of discrimination, the plaintiff’s complaint

 9   will be sufficient to survive a motion to dismiss”). Plaintiff’s disparate treatment discrimination

10   claims survive the motion to dismiss.

11          “A claim of disparate impact challenges ‘employment practices that are facially neutral in

12   their treatment of different groups but that in fact fall more harshly on one group than another and

13   cannot be justified by business necessity.’” Stout v. Potter, 276 F.3d 1118, 1121 (9th Cir. 2002)

14   (quoting Int’l Brotherhood of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977);

15   42 U.S.C. § 2000e-2(k)(1)(A)(i)). “A plaintiff establishes a prima facie case of disparate impact

16   by showing a significant disparate impact on a protected class caused by a specific, identified,

17   employment practice or selection criterion.” Stout, 276 F.3d at 1121–22 (citing Wards Cove

18   Packing Co., Inc. v. Atonio, 490 U.S. 642, 656–57 (1989); Rose v. Wells Fargo & Co., 902 F.2d

19   1417, 1424 (9th Cir. 1990)).

20          Here, plaintiff alleges the defendant has a facially neutral, merit-based system for

21   determining transfers. SAC ¶ 17. Plaintiff alleges she has a disability, id. ¶ 9, and alleges

22   defendant’s system, however facially neutral, has a disparate impact on individuals with

23   disabilities as it impedes their transfer requests. Id. ¶ 17. While plaintiff does not allege

24   statistical evidence supports the causation element of the disparate impact case at this stage, she

25   is not required to at this stage. Swierkiewicz, 534 U.S. at 514 (“[A]n employment discrimination

26   complaint need not include [specific facts establishing a prima facie case] and instead must

27   contain only 'a short and plain statement of the claim showing that the pleader is entitled to

28   relief.'” (quotation marks omitted)).

                                                       5
 1          The court finds plaintiff has provided sufficient allegations and her claims for disparate

 2   treatment and disparate impact survive the motion to dismiss.

 3          D.      Harassment (Claim 3)

 4          To state a claim for harassment under the FEHA, a plaintiff must allege facts showing the

 5   harassment was “severe enough or sufficiently pervasive to alter the conditions of employment

 6   and create a work environment that qualifies as hostile or abusive to employees.” Hughes v. Pair,

 7   46 Cal. 4th 1035, 1043 (2009) (quoting Miller v. Dep’t of Corrs., 36 Cal. 4th 446, 462 (2005));

 8   Andrade v. Staples, Inc., No. 14-7786, 2014 WL 5106905, *3 (C.D. Cal. Oct. 9, 2014)

 9   (“Harassment, under FEHA, ‘can take the form of discriminatory intimidation, ridicule, and insult
10   that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and

11   create an abusive working environment.’” (quoting Rehmani v. Superior Court, 204 Cal. App. 4th

12   945, 951 (2012)). Defendant claims the harassment allegations here fail because plaintiff does

13   not identify who harassed her, when they did, and for how long. Mot. at 5. However, plaintiff

14   does identify the individuals who “subjected [her] to harassment and discrimination” by title,

15   alleging they were her supervisors. SAC ¶ 6. Given defendant’s level of access to plaintiff’s

16   employment records, defendant is in a position to identify plaintiff’s supervisors and therefore

17   also investigate and defend this claim.

18          Plaintiff asserts she experienced a hostile work environment based on her race, gender and

19   age. Id. ¶ 7. Specifically, plaintiff alleges her supervisors “subjected [p]laintiff to slurs,

20   stereotypes, and tropes about [p]laintiff’s protected categories” including by using the “‘n’ word,”

21   claiming plaintiff had trouble working with a supervisor because plaintiff was older than the

22   supervisor, intimidating plaintiff by raising their voices, calling plaintiff “stupid” and “retarded,”

23   and threatening violence in plaintiff’s presence. Id.

24          Plaintiff states a claim for harassment based on race, gender and age based on her

25   allegations in the second amended complaint.

26          E.      Failure to Prevent Discrimination and Harassment (Claims 2 and 4)

27          “Under FEHA, it is an unlawful employment practice for an employer to fail ‘to take all

28   reasonable steps necessary’ to prevent discrimination, harassment, and retaliation from

                                                       6
 1   occurring.” Brewer v. Leprino Foods Co., Inc., No. 16-1091, 2019 WL 1206702, *5 (E.D. Cal.

 2   Mar. 14, 2019) (citing Cal. Gov’t Code § 12940(k)); Taylor v. City of Los Angeles Dep’t of Water

 3   & Power, 144 Cal. App. 4th 1216, 1239–40 (2006)). To state such a claim, plaintiff must plead:

 4   “(1) plaintiff was subjected to discrimination, harassment, or retaliation; (2) defendant failed to

 5   take reasonable steps to prevent discrimination, harassment, or retaliation; and (3) this failure

 6   caused plaintiff to suffer injury, damage, loss or harm.” Brewer, 2019 WL 1206702, at *5

 7   (quoting Leland v. City & Cty. of San Francisco, 576 F. Supp. 2d 1079, 1103 (N.D. Cal. 2008)).

 8          As discussed above, plaintiff sufficiently pleads underlying claims of discrimination and

 9   harassment. Plaintiff alleges she reported the harassment to defendant’s management staff and
10   defendant’s EEO office. SAC ¶ 9. Plaintiff further alleges defendant failed to prevent or address

11   the discrimination, and more specifically, defendant did not investigate the complaints or

12   discipline the supervisors involved. Id. ¶ 21. Plaintiff alleges defendant’s inaction caused her to

13   continue to suffer harassment and discrimination, which affected her mental health. Id. ¶¶ 13,14.

14          Plaintiff states a claim for failure to prevent discrimination and harassment.

15          F.      Retaliation (Claim 5)

16          “To establish a prima facie case of FEHA retaliation, a plaintiff must allege, in order

17   ultimately to show: (i) that she engaged in a protected activity; (ii) the employer subjected her to

18   an adverse employment action; and (iii) a causal link existed between her protected activity and

19   the employer’s action.” Ayala v. Frito Lay, Inc., 263 F. Supp. 3d 891, 911 (E.D. Cal. 2017)

20   (citing Dawson v. Entek Int’l, 630 F.3d 928, 936 (9th Cir. 2011); Yanowitz v. L’Oreal USA, Inc.,

21   36 Cal. 4th 1028, 1042 (2005)) (citation omitted). “A plaintiff engages in protected activity if she

22   opposes unlawful employment practices, when that opposition is based on a ‘reasonable belief’

23   that the employer’s actions are unlawful.” Ayala, 263 F. Supp. 3d at 911 (citing Moyo v. Gomez,

24   40 F.3d 982, 984 (9th Cir. 1994)). A causal link between the protected activity and adverse

25   action can be pled by invoking circumstantial evidence, “including the employer’s knowledge of

26   the protected activity and the proximity in time between the protected action and the adverse

27   employment act.” Id. (citing Dawson, 630 F.3d at 936; Jordan v. Clark, 847 F.2d 1368, 1376

28   (9th Cir. 1988)).

                                                      7
 1           Plaintiff alleges she was retaliated against after lodging complaints with management and

 2   the EEO office about the harassment targeting her, SAC ¶ 9, and that she suffered adverse actions

 3   as a result including continued harassment, failure to promote, and changes in her employment

 4   conditions. Id. ¶¶ 14–16. Accordingly, plaintiff sufficiently pleads a prima facie case of

 5   retaliation.

 6           G.     Reasonable Accommodation (Claim 7)

 7           FEHA makes it an unlawful employment practice “[f]or an employer . . . to fail to make

 8   reasonable accommodation for the known physical or mental disability of an applicant or

 9   employee.” Cal. Gov’t Code § 12940(m). “In order to state a claim for failure to provide
10   reasonable accommodation, [a p]laintiff must allege that [she] suffers from a physical or mental

11   disability, that [she] is a qualified individual, and that [d]efendant failed to reasonably

12   accommodate [p]laintiff’s disability.” Alejandro v. ST Micro Elecs., Inc, 129 F. Supp. 3d 898,

13   910 (N.D. Cal. 2015) (citing Jensen v. Wells Fargo Bank, 85 Cal. App. 4th 245, 256 (2000)).

14           Defendant argues for dismissal, saying plaintiff does not identify her disability, to whom

15   she submitted her transfer request, or when she asked for the accommodation. Mot at 5. Here as

16   well, however, plaintiff’s allegations are sufficient to allow defendant to investigate by checking

17   their own internal records. Plaintiff alleges she informed management and defendant’s EEO

18   office of the harassment she was experiencing and asserted the harassment was worsening her

19   disability, “which adversely affected [p]laintiff’s mental health.” SAC ¶ 9. She pleads that

20   defendant granted plaintiff leave under the Family Medical Leave Act based on her disability. Id.

21   ¶ 11. Plaintiff requested a transfer to another department as a reasonable accommodation. Id.

22   ¶ 10. Plaintiff alleges she was denied the request and defendant “failed to engage in the

23   interactive process in good faith by failing to explore any other accommodation.” Id. ¶¶ 12–13.

24           Plaintiff’s allegations state a prima facie case for denial of reasonable accommodation of

25   the disability for which defendant granted her leave.

26           H.     Failure to Engage in Good Faith in an Interactive Process (Claim 6)

27           “Under FEHA, an employer’s failure ‘to engage in a timely, good faith, interactive

28   process with the employee . . . to determine effective reasonable accommodations’ is a violation

                                                       8
 1   of the statute separate from any failure to make reasonable accommodations for a qualified

 2   employee’s disability.” Achal v. Gate Gourmet, Inc., 114 F. Supp. 3d 781, 799–800 (N.D. Cal.

 3   2015) (quoting Cal. Gov’t Code § 12940(n)); Wilson v. Cty. of Orange, 169 Cal. App. 4th 1185,

 4   1193 (2009). “FEHA imposes on employers a mandatory obligation to engage in the interactive

 5   process once an employee requests an accommodation for his or her disability, or when the

 6   employer itself recognizes the need for one.” Achal, 114 F. Supp. 3d at 800 (citing Brown v.

 7   Lucky Stores, Inc., 246 F.3d 1182, 1188 (9th Cir. 2001)). “Once initiated, the employer has a

 8   continuous obligation to engage in the interactive process in good faith.” Id. (citing Swanson v.

 9   Morongo Unified Sch. Dist., 232 Cal. App. 4th 954, 971 (2014), as modified on denial of reh’g
10   (Dec. 23, 2014)). The interactive process “requires communication and good-faith exploration of

11   possible accommodations between employers and individual employees with the goal of

12   identifying an accommodation that allows the employee to perform the job effectively.” Yeager

13   v. Corr. Corp. of Am., 944 F. Supp. 2d 913, 919 (E.D. Cal. 2013) (internal quotation marks

14   omitted). “To prevail on a section 12940(n) claim, an employee must identify a reasonable

15   accommodation that would have been available at the time the interactive process should have

16   occurred.” Achal, 114 F. Supp. 3d at 800 (citing Nealy v. City of Santa Monica, 234 Cal. App.

17   4th 359, 379 (2015)). Plaintiffs are not required to identify such a reasonable accommodation at

18   the pleading stage, however, because often “[e]mployees do not have at their disposal the

19   extensive information concerning possible alternative positions or possible accommodations
20   which employers have [available].” Id. (quoting Scotch v. Art Inst. of California, 173 Cal. App.

21   4th 986, 1018 (2009)).

22           As discussed above, plaintiff alleges she has a disability, sought reasonable

23   accommodation from defendant and was denied the transfer. SAC ¶¶ 9–10. Plaintiff further

24   alleges defendant did not provide her with an alternative accommodation and did not engage in an

25   interactive process to negotiate an accommodation. Id. ¶¶ 12–14.

26           Plaintiff sufficiently states a claim for failure to engage in an interactive process.

27   /////



                                                       9
1   II.    CONCLUSION

2          For the above reasons, plaintiff states a claim for each of her nine claims. Accordingly,

3   defendant’s motion to dismiss is denied.

4          This order resolves ECF No. 35.

5          IT IS SO ORDERED.

6   DATED: July 1, 2021.




                                                   10
